       Case 5:20-cv-00447-SVK Document 21 Filed 07/17/20 Page 1 of 1




 1
 2
 3                       UNITED STATES DISTRICT COURT
 4                      NORTHERN DISTRICT OF CALIFORNIA

 5
 6    Scott Johnson,                               Case: No.5:20-CV-00447-SVK

 7    Plaintiff,                                   [proposed] ORDER GRANTING
 8                                                 JOINT STIPULATION TO
      v.                                           EXTEND SITE INSPECTION
 9                                                 DEADLINE AS MODIFIED BY
                                                   THE COURT
      Kuldip S. Grewal;
10    Darshan K. Grewal;
11    Nihchal Inc., a California
      Corporation; and Does 1-10,
12
13                 Defendants.

14
     GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT:
15
16          1. The deadline to hold a joint site inspection of the premises shall be
               extended to and include AUGUST 3, 2020.
17
            2. All other dates that are calculated based on the inspection date will
18
               be adjusted accordingly.
19
20   IT IS SO ORDERED.
21
22
             July 17, 2020
     Dated: ___________                 ______________________________
23                                      HONORABLE SUSAN VAN KEULEN
24                                      UNITED STATES MAGISTRATE JUDGE
25
26
27
28




                                               1

     ORDER Granting Joint Stipulation AS MODIFIED BY THE COURT   Case No.5:20-CV-00447-SVK
